DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-16,18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2009/0022566 to Chretien.
Chretien ‘566 teaches limitations for a “bolt retainer” – as shown in Fig 16 for example, “to position a bolt within a bolt receiving element of a component” – although recited as a capability of the claimed retainer to provide some function with respect to some particular but unclaimed additional element(s), the prior art teaches same regardless, “the bolt retainer comprising: a tube structure” – as shown, “bolt engaging 
As regards claim 5, reference teaches further limitation of “the bolt engaging elements are formed from corresponding inward indentations formed on the inner surface of the tube structure” – as shown and described, “and  14PATENT Docket No. 19-1480US0 lwherein the component engaging elements are formed from corresponding outward indentations formed on the outer surface of the tube structure” – 13 as shown and described wherein broad limitation of ‘indentation’ does not clearly define structure that might be relied on to patentably distinguish from the well known  outward-bent, offset structure of the prior art. 
As regards claim 6, reference teaches further limitation of “the bolt engaging elements are individually paired with corresponding ones of the component engaging elements at a plurality of retention positions that are around a circumference of the tube structure” – as illustrated with respect to sequence of 13,21,13,21,.. as shown in Fig 15 for example. 
As regards claim 7, reference teaches further limitation of “the tube structure comprises spring steel” – as described, “and wherein the tube structure is shaped to permit the tube structure to be press-fit over a shoulder of the bolt” – one of ordinary skill in the art would recognize as an inherent teaching of the reference due to its disclosed geometry, material, function. 

As regards claim 9, reference teaches further limitation of “the seam is parallel to a longitudinal axis of the tube structure” taken as a whole, the prior art seam is shown to be parallel with the axis of the prior art ring disclosed to form a bolt retainer. 
As regards claim 10, reference teaches further limitation of “the seam includes an interlocking component that prevents at least one of: separation of the seam ends, or longitudinal movement of the seam ends in opposite directions” – as shown.  
As regards claim 11, reference teaches limitations for a “pre-installation system” – as shown in Fig 11 for example, “for mechanically fastening a component to a receiving structure” – although recited as a capability of the claimed retainer to provide some function with respect to some particular but unclaimed additional element(s), the prior art teaches same regardless, “the pre-installation system comprising: a bolt” – 2,5,6,7,8, “and a bolt retainer to retain the bolt within a bolt receiving element of the component, wherein the bolt retainer comprises: a tube structure; bolt engaging elements that extend from an inner surface of the tube structure to engage with the bolt; and component engaging elements that extend from an outer surface of the tube structure to engage with the component” – as shown in Fig 16 for example and discussed in greater detail herein above.  
As regards claim 12, reference teaches further limitation of “bolt includes: a head, a thread component, and a shoulder between the head and the thread component, wherein a shape of the tube structure corresponds to a shape associated with a 
As regards claim 13, reference teaches further limitation of “a bolt head-side end of the tube structure has a shape that matches a shape associated with a shoulder line at a base of a head of the bolt, and wherein a bolt tip-side end of the tube structure has a shape that matches a shape associated with a perimeter of the bolt receiving element that abuts an attachment surface of the component” – as shown wherein the coaxially-arranged shapes comprise a ‘match’.  
As regards claim 14, reference teaches further limitation of “the bolt comprises a plow bolt” – recitation of ‘plow’ relates to intended use but does not define any particular structure of the claimed bolt that can be relied upon to patentably distinguish from the well-known structure of the prior art bolt wherein one of ordinary skill in the art would recognize its inherent capability to be applied in the environment of plow due to its functionality as a connector.  
As regards claim 15, reference teaches further limitation of “a length of the tube structure is less than or equal to at least one of: a thread component length of the bolt, or a total length of the bolt receiving element” – as shown.  
As regards claim 16, reference teaches limitations for a “bolt retainer comprising: a tube structure; bolt engaging elements that extend from an inner surface of the tube structure to engage with a bolt, wherein the bolt is to be positioned within a component, and wherein the bolt engaging elements are formed from corresponding inward indentations formed on the inner surface of the tube structure; and component engaging elements that extend from an outer surface of the tube structure to engage with the 
As regards claim 18, reference teaches further limitation of “the bolt comprises a plow bolt” – recitation of ‘plow’ relates to intended use but does not define any particular structure of the claimed bolt that can be relied upon to patentably distinguish from the well-known structure of the prior art bolt wherein one of ordinary skill in the art would recognize its inherent capability to be applied in the environment of plow due to its functionality as a connector.  
As regards claim 19, reference teaches further limitation of “the tube structure includes a seam between seam ends of a sheet that forms the tube structure, and wherein the seam includes an interlocking component that prevents at least one of: separation of the seam ends, or longitudinal movement of the seam ends in opposite directions” – as shown wherein one of ordinary skill in the art would the recognize inherent functional capability of the interfit portions of the seam between end portions of the ring disclosed as bolt retainer as illustrated.  

Claim(s) 1-4, 6, 7, 11-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2021/0180640 to Fleckenstein.
Fleckenstein ‘640 teaches limitations for a “bolt retainer” – as shown in Fig 18 for example, “to position a bolt within a bolt receiving element of a component” – although 
As regards claim 2, the Fleckenstein ‘640 reference teaches further limitation of “the bolt engaging elements are formed from individual inwardly bent tabs of the tube structure” – as shown, “the component engaging elements are formed from individual outwardly bent tabs of the tube structure” – 222 as shown anticipate broad limitation.  
As regards claim 3, the Fleckenstein ‘640 reference teaches limitation of “the inwardly bent tabs are individually paired with corresponding ones of the outwardly bent tabs at a plurality of retention positions of the tube structure” – the illustrated arrangement geometry anticipates broad limitation.
As regards claim 4, the Fleckenstein ‘640 reference teaches further limitation of “the plurality of retention positions include individual openings formed between corresponding inwardly bent tabs and outwardly bent tabs” – the openings formed between portions 214 and the openings formed between 222 anticipates broadly-recited limitation due to grammar of the limitation.  Additionally however, the round shaped opening between each pair of tabs 21 are located between each inward and outward tabs pair.

As regards claim 6, reference teaches further limitation of “the bolt engaging elements are individually paired with corresponding ones of the component engaging elements at a plurality of retention positions that are around a circumference of the tube structure” – as illustrated with respect to sequence of 214,222 and the material physically connecting them. 
As regards claim 7, reference teaches further limitation of “the tube structure comprises spring steel” – description of ‘the annular sleeve and the at least one resilient tongue are formed from a high-grade steel plate’ anticipates limitation, “and wherein the tube structure is shaped to permit the tube structure to be press-fit over a shoulder of the bolt” – one of ordinary skill in the art would recognize broadly-recited functionality with a suitable (but unclaimed bolt) as an inherent quality of the prior art retainer shape due to the disclosed geometry, material, function. 
As regards claim 11, reference teaches limitations for a “pre-installation system” – as shown in Fig 18 for example, “for mechanically fastening a component to a receiving structure” – although recited as a capability of the claimed retainer to provide some function with respect to some particular but unclaimed additional element(s), the prior art teaches same regardless, “the pre-installation system comprising: a bolt” – as shown with respect to other embodiments and otherwise described, “and a bolt retainer to retain the bolt within a bolt receiving element of the component, wherein the bolt retainer comprises: a tube structure; bolt engaging elements that extend from an inner surface of the tube structure to engage with the bolt; and component engaging elements 
As regards claim 12, reference teaches further limitation of “bolt includes: a head, a thread component, and a shoulder between the head and the thread component, wherein a shape of the tube structure corresponds to a shape associated with a perimeter of the shoulder” – as shown and described wherein a portion where the beginning/end  of thread nearer the head anticipates limitation for ‘shoulder’, disclosed to be engaged by the retainer for retention of the bolt.  
As regards claim 13, reference teaches further limitation of “a bolt head-side end of the tube structure has a shape that matches a shape associated with a shoulder line at a base of a head of the bolt, and wherein a bolt tip-side end of the tube structure has a shape that matches a shape associated with a perimeter of the bolt receiving element that abuts an attachment surface of the component” – as shown and/or described wherein the coaxially-arranged shapes of the bolt and the workpiece in which the bolt/retainer are to be mounted comprise a ‘match’ as broadly recited.  
As regards claim 14, reference teaches further limitation of “the bolt comprises a plow bolt” – recitation of ‘plow’ relates to intended use but does not define any particular structure of the claimed bolt that can be relied upon to patentably distinguish from the well-known structure of the prior art bolt wherein one of ordinary skill in the art would recognize its inherent capability to be applied in the environment of plow due to its functionality as a connector.  

As regards claim 16, reference teaches limitations for a “bolt retainer comprising: a tube structure; bolt engaging elements that extend from an inner surface of the tube structure to engage with a bolt, wherein the bolt is to be positioned within a component, and wherein the bolt engaging elements are formed from corresponding inward indentations formed on the inner surface of the tube structure; and component engaging elements that extend from an outer surface of the tube structure to engage with the component, wherein the component engaging elements are formed from corresponding outward indentations formed on the outer surface of the tube structure” – as shown, described and wherein individual limitations are addressed in greater detail herein above.  
As regards claim 17, reference teaches further limitation of “guiding elements that extend inwardly from a bolt tip-side end of the of the tube structure” – at 228 wherein claimed geometry has not distinguished from the well known structure of the prior art.  
As regards claim 18, reference teaches further limitation of “the bolt comprises a plow bolt” – recitation of ‘plow’ relates to intended use but does not define any particular structure of the claimed bolt that can be relied upon to patentably distinguish from the well-known structure of the prior art bolt wherein one of ordinary skill in the art would recognize its inherent capability to be applied in the environment of plow due to its functionality as a connector.  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2009/0022566 to Chretien in view of U.S. Pat. No. 6,379,093 to Bondarowicz.
As regards claim 2, the Chretien ‘566 reference illustrates bolt engaging elements formed as circular-shaped inward indentations 21 and so doesn’t fairly teach ‘tab’ structure as claimed, i.e., “the bolt engaging elements are formed from individual inwardly bent tabs of the tube structure”.  However, Bondarowicz ‘093 for example discloses a similar bolt retainer and further discloses that it’s well known in the art to provide bolt engaging elements 46 formed as inwardly-bent tabs.  It would have been 
As regards claim 3, the Chretien ‘566 reference teaches geometrically-corresponding inward and outward protruding structures that are ‘paired’ as broadly claimed wherein it would have been obvious to one of ordinary skill in the art to provide “the inwardly bent tabs are individually paired with corresponding ones of the outwardly bent tabs at a plurality of retention positions of the tube structure” – as a consequence of the proposed modification of the prior art to have radially-inward tabs in place of radially-inward indentations.
As regards claim 4, the Chretien ‘566 reference as relied on teaches further limitation of “the plurality of retention positions include individual openings formed between corresponding inwardly bent tabs and outwardly bent tabs” – the openings (in which the outwardly bent tabs 13) are located, each include opening space that is physically between the inward and outward formations as the Chretien ‘566 is relied on for its geometric arrangement.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 3,414,154 to Rose discloses similar arrangement as the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677